DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/16/2019.  With entry of the concurrently filed preliminary amendment, claims 1-11 and 16-20 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities: 
	Referring to page 7, line 26, it appears that “peddles …” was intended to read –paddles-- (cf., page 8, ll. 22-23).
	Referring to page 14, line 28 and page 28, line 8, both occurrences of “ii)” should be corrected to –i)-- (i.e., step i)).  
	Appropriate correction of the specification is required. 
Objection – Claims
	Claim 1 is objected to because of the following informalities: in line 7, “a” should read –an--.
	Claim 3 is objected to because of the following informalities: in line 12, “ii)” (2nd occurrence) should be corrected to –i)-- (i.e., step i)).
	Claim 6 is objected to because of the following informalities: in the final line, a comma should be inserted before “an” and both “esters” and “aminobenzoates” should be amended to the singular form.
 	Claims 9, 18 and 20 are objected to because of the following informalities: recited units “nM” should be amended to –Nm—for consistency with the specification (cf., Table 1).  
Appropriate correction of the aforementioned claims is required.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the phrase "for example" (see line 20) renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Claim 8 inherits the indefiniteness ascribed to claim 3, upon which it depends.  


Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batinas-Geurts et al (US 2016/0311950 A1; ‘Batinas-Geurts’).
Regarding Claims 1, 2, 10 and 17, Batinas-Geurts discloses a process for the continuous production of a polyolefin, specifically a homopolymer of propylene [for claim 17], in a horizontal stirred bed polymerization reactor as described in paragraphs [0441] – [0449].  Propylene homopolymer was prepared in a first horizontal stirred bed polymerization reactor operated in a continuous way ([0442]) using a catalyst system comprising a procatalyst comprising i) titanium, ii) a magnesium-containing support and iii) an internal electron donor such as ethyl benzoate (see Procatalyst I Preparation: [0417]– [0424]), triethylaluminum (TEAL) as an alkyl aluminum cocatalyst [for claim 10] and a silane as external electron donor (DEATES).  Table 2 of Batinas-Geurts reports propylene homopolymerization data using the procatalyst I. Molar ratios of 9.0, 0.7 and 14.1 are reported therein for Al/Mg, Si/Mg and Si/Ti, respectively.  The Si/Mg and Si/Ti molar ratios equate to a Ti/Mg molar ratio of 0.0496 (0.7/14.1). From the Ti/Mg and Al/Mg molar ratios, a molar ratio of aluminum (Al) from the co-catalyst to titanium (Ti) from the procatalyst may be calculated as 181 [(Al/Mg)/(Ti/Mg) = Al/Ti = 9.0/0.0496 = 181], a value well within the molar ratio ranges recited in claims 1 and 2.    
Regarding Claims 3 and 8, Batinas-Geurts discloses the process according to claim 1, wherein the catalyst system comprises Procatalyst I as discussed above.  The Procatalyst I was prepared by a process comprising steps of contacting a compound R4zMgX42-z (butylmagnesium chloride, for claim 8) with an alkoxy-containing silane, namely tetraethoxysilane, to give an intermediate reaction product ([0419]-1)xX12-x.  The intermediate product is then contacted with a halogen-containing titanium compound (TiCl4) and an internal donor (ethyl benzoate) ([0424]).  Batinus-Geurts thus describes a procatalyst preparation corresponding to the embodiment of claim 3 wherein optional step ii) is omitted. 
Regarding Claims 4 and 5, Batinas-Geurts discloses the process according to claim 1, wherein diethylamino triethoxysilane (DEATES) is used as an external donor ([0416], [0449]: Exp. Nr. 3, 4). 
Regarding Claims 6 and 7, Batinas-Geurts discloses the process according to claim 1, wherein the procatalyst comprises ethyl benzoate ([0424]) which is a specific species of both the claimed internal donor (a monocarboxylic acid ester) and activator (a monoester). 

Claims 1, 2, 4, 6, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobyayshi et al (US 2010/0099811 A1; ‘Kobyashi’).
Regarding Claims 1, 2, 10 and 17, Kobayashi discloses a process for the continuous production of a polyolefin, specifically a homopolymer of propylene [for claim 17], in a horizontal stirred bed polymerization reactor as described in paragraphs [0364] – [0366].  Propylene homopolymer was prepared in a first-stage horizontal stirred bed polymerization reactor at a constant production of polypropylene ([0365]) using a catalyst system comprising a solid catalyst component (A) (as procatalyst) comprising i) titanium, ii) a magnesium-containing support and iii) an internal electron donor such as di-n-butyl phthalate (see Solid Component Preparation: [0360] – [0363]), triethylaluminum (TEA) as an alkyl aluminum cocatalyst [for claim 10] and a silane as external electron donor.  Table 1 of Kobayashi reports polymerization conditions using the solid catalyst component (A).  As reported therein, a TEA supply amount, expressed as mol-Al/mol-Ti, is 100 for each of Examples 1-7.  Further, as stated in 
Regarding Claim 4, Kobayashi discloses the process according to claim 1, wherein an external donor is present, and said external donor is a silane-based compound, such as diisopropyldimethoxysilane ((i-Pr)2Si(OMe)2) (Table 1: Example 4).  
Regarding Claim 6, Kobayashi discloses the process according to claim 1, wherein the procatalyst comprises di-n-butyl phthalate ([0360]), a specific species of the claimed internal donor (i.e., a dicarboxylic acid ester).
Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batinas-Geurts et al (US 2016/0311950 A1; ‘Batinas-Geurts’).
Regarding Claim 11, Batinas-Geurts discloses the process according to claim 1 as discussed above.  Batinas-Geurts further discloses that the procatalyst may have a titanium, hafnium, zirconium, chromium prima facie case of obviousness. See MPEP 2144.05.   

Claims 9, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Batinas-Geurts et al (US 2016/0311950 A1; ‘Batinas-Geurts’).
Regarding Claims 9 and 18, Batinas-Geurts discloses the process according to claim 1 as discussed above, but is silent as to torque per 100 gram of polyolefin formed.  Nevertheless, Batinas-Geurts teaches the same process conditions, including the same catalyst system and molar ratio (Al/Ti) as claimed.  Therefore, the claimed torque values are reasonably presumed to implicitly result from practice of the polyolefin production process described in Batinas-Geurts.  Thus, there is a plausible basis for finding, prima facie, that the reference process falls within the scope of claims 9 and 18.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicants to show otherwise as per In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
prima facie finding of unpatentability of these claims over Batinas-Geurts.     
Regarding Claim 19, Batinas-Geurts discloses, at least implicitly, the process according to claim 16, and further discloses wherein the molar ratio of aluminum (Al) from the co-catalyst to titanium (Ti) from the procatalyst is at least 100, specifically 181 as pointed out above (see page 4).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobyayshi et al (US 2010/0099811 A1; ‘Kobayashi’).
Regarding Claim 5, Kobayashi discloses the process according to claim 1 as discussed above. Kobayashi does not specifically disclose wherein said external electron donor is selected from diethylamino triethoxysilane or di-iso-butyl diethoxy silane, as claimed.  Instead, Kobayashi illustrates a first-stage polymerization of propylene with (i-Pr)2Si(OMe)2 used as Si compound (A3) (corresponding to claimed external electron donor) (Table 1: Example 4).  Nevertheless, Kobayashi teaches that a preferable example of the organosilane compound having an alkoxy group (A3a) includes: t-Bu(Me)Si(OMe)2, t-Bu(Me)Si(OEt)2, t-Bu(Et)Si(OMe)2, t-Bu(n-Pr)Si(OMe)2, c-Hex(Me)Si(OMe)2, c-Hex(Et)Si(OMe)2, c-Pen2Si(OMe)2, i-Pr2Si(OMe)2, i-Bu2Si(OMe)2, i-Pr(i-Bu)Si(OMe)2, n-Pr(Me)Si(OMe)2, t-BuSi(OEt)3, (Et2N)2Si(OMe)2, Et2N--Si(OEt)3,
	
    PNG
    media_image1.png
    127
    312
    media_image1.png
    Greyscale

and the like ([0171]).  Kobayashi thus teaches the alternativeness among the named species of Si 2N--Si(OEt)3, i.e., diethylamino triethoxysilane, as claimed.  All organosilanes listed in this preferred embodiment are considered equivalents for the purposes of Kobayashi.  Accordingly, it would have been obvious to one of ordinary skill in the art to substitute i-Pr2Si(OMe)2 in Example 4 of Kobayahsi by Et2N--Si(OEt)3 as the two silicon compounds are considered to be equivalents known for the same purpose.

Claims 9, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobyayshi et al (US 2010/0099811 A1; ‘Kobayashi’).
Regarding Claims 9 and 18, Kobayashi discloses the process according to claim 1 as discussed above, but is silent as to torque per 100 gram of polyolefin formed.  Nevertheless, Kobayashi teaches the same process conditions, including the same catalyst system and molar ratio (Al/Ti) as claimed.  Therefore, the claimed torque values are reasonably presumed to implicitly result from practice of the polyolefin production process described in Kobayashi.  Thus, there is a plausible basis for finding, prima facie, that the reference process falls within the scope of claims 9 and 18.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicants to show otherwise as per Spada, supra.  
Regarding Claims 16 and 20, claim 16, as noted above, is essentially identical to claim 1. The only difference between the two claims is the addition of the functional language “for limiting the increase in the torque of the stirrer” after “molar ratio … (Al/Ti) is at least 75” in claim 16. Similarly, claim 20 specifies the same upper limit on torque found in claim 9.  Thus, given the correspondence in process conditions, catalyst system and molar ratio (Al/Ti), the reasoning presented in the preceding paragraph is equally applicable to claims 16 and 20, and supports a prima facie finding of unpatentability of these claims over Kobayashi.     


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Taftaf et al (US 2015/0353656 A1) is cited as pertinent to preparing a procatalyst by a process comprising steps i), ii) and iii) as recited in present claim 3 ([0021]-[0023]).  As a preferred molar ratio of metal from the co-catalyst relative to titanium in a polymerization catalyst system during the polymerization, a range of between 50 and 300 is mentioned ([0109]); and stirred bed reactors and fluidized bed reactors are listed as examples of gas-phase polymerization processes ([0114]).  However, Taftaf et al do not teach the instant process, wherein the molar ratio of aluminum (Al) from the co-catalyst to titanium (Ti) from the procatalyst is at least 75 during continuous production of a polyolefin in a horizontal stirred bed polymerization reactor.

Conclusion
	No claims are in condition for allowance at this time. 

 Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
<http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-21-21